DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “said predetermined characteristic potential thermal output capacity” throughout the claim should be amended to “characteristic predetermined potential thermal output capacity” in order to be consistent. Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  
Line 13 should be amended to - selectively modulating circulation of said working fluid within predetermined sections of said plurality of interconnecting sections of said well system to oscillate [[the]] a thermal output from the thermally charged working fluid-.
The limitation “said predetermined characteristic potential thermal output capacity” throughout the claim should be amended to “characteristic predetermined . Appropriate correction is required.

Claim 64 is objected to because of the following informalities:  
Line 7 should be amended to - to recover energy from [[the]] a well arrangement in-.
Line 12 should be amended to - where [[the]] an average thermal output equals or is less than-.
The limitation “said predetermined characteristic potential thermal output capacity” throughout the claim should be amended to “characteristic predetermined potential thermal output capacity” in order to be consistent. Appropriate correction is required.

Allowable Subject Matter
Claims 1-24, 27-39, 64 and 67-69 are allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/03/2021, with respect to the non-final office action filed 8/3/2021 have been fully considered and are persuasive.  
Regarding the claim objections:
The applicant’s amendments to the claims have addressed the previous objections and for this reason they are withdrawn. However, a new set objections have been made based on the amendments to the claims.

Regarding the 35 USC 112(b) claim rejections:
The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.

Regarding the 35 USC 102 and 103 rejections:
The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/WESLEY G HARRIS/Examiner, Art Unit 3746